Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims filed on 08/18/2021.   
Examiner has found prior art in the same field of endeavor in Kim et al. (US 2013/0214935 A1), McDowell et al (US 2013/0278384 A1) and Yang et al. (US 2016/0373270 A1) and Glassman (US 2012/0316984). 
Kim teaches an information management system for home appliances where a wireless terminal can send control data to an appliance and receive return messages indicating that the settings are activated (see abstract, fig. 6a, 6b and par. 0272-0275). McDowell teaches an appliance system for home energy management where the system alerts a homeowner based on information on the status of the appliance based on user input of an icon on the phone to identify the appliance (see abstract, fig. 3 and par. 0026-0028). Yang teaches a home appliance networked system where a user can set various functions of appliances from an external terminal by interacting with icons on the external terminal (see abstract, fig. 6-7, and par. 0081-0084). 
 	The system of Kim, McDowell and Yang teach sending control data to the appliance and the user interacts with icons on the phone to control the appliance but none of the prior art describes wherein the appliance is configured to send a return message that relates to the embedded interactive element if the embedded interactive element is not activated at the appliance within a predetermined time (i.e. not that a response is sent to indicate the appliance is activated regardless of user interaction at the appliance). This process is not obvious and is considered an inventive step. When incorporating all the limitations in combination as claimed, none of the prior art discloses the features as claimed.
	In addition, Shim and Yamada (on record) are close prior art but the claims are non-obvious over each of them. Shim shows mobile control of an appliance by sending messages and receiving return messages from the appliance (see fig. 1,  par. 0014 and 0121).Yamada shows a system where a mobile phone is able to send emails to a home network server to control appliances and receive return emails (see fig. 7 and par. 0069-0070 and par. 0092). Shim and Yamada do not teach an embedded interactive element in the commands and do not teach the control message received at the appliance includes an embedded interactive element.
	Glassman teaches a method and system for interacting with appliances where a service center can evaluate data on the appliance and send a diagnostic report 300 can include an indication of any perceived problems as determined via an analysis of the received data, describe possible causes for a problem 302, and describe possible solutions 304 for the problem 302 as generally illustrated in FIG. 3. In addition, the diagnostic report 300 can provide an interface 306 whereby the consumer can directly schedule a repair visit with a repair services provided as needed (see par. 0048). However, the message sent by the service center is not an interactive message when transmitted and does not include an embedded interactive element configured to operate a functionality of the appliance. Lastly, no return message is sent to the service center that relates to activation of said embedded interactive element. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 9:00am-7:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648